                           Case 20-11768-CSS               Doc 606        Filed 12/22/20         Page 1 of 17




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                          )
            In re:                                                        )   Chapter 11
                                                                          )
            LBD Winddown, LLC                                             )   Case No. 20-11768 (CSS)
            (f/k/a Lucky Brand Dungarees, LLC), et al.                    )
                                                                          )   (Jointly Administered)
                            Debtors.1                                     )
                                                                          )   Hrg. Date: Jan. 14, 2021 at 10:00 a.m. (ET)
                                                                          )   Obj, Deadline: Jan 5, 2021 at 4:00 p.m. (ET)


                                                       NOTICE OF MOTION

        TO:          (I) THE U.S. TRUSTEE; AND (II) ALL PARTIES WHO HAVE REQUESTED NOTICE
                     IN THESE CHAPTER 11 CASES PURSUANT TO LOCAL RULE 2002-1.

               PLEASE TAKE NOTICE that Berkeley Research Group, LLC, as plan administrator (the
        “Plan Administrator”) in the chapter 11 cases of the above-captioned debtors, filed the attached
        Plan Administrator’s Motion for Entry of a Final Decree Closing Certain of the Debtors’ Chapter
        11 Cases and Amending Caption of the Remaining Case (the “Motion”).

               PLEASE TAKE FURTHER NOTICE that any responses (each, a “Response”) to the
        Motion must be filed with the United States Bankruptcy Court for the District of Delaware (the
        “Court”), 824 N. Market Street, 3rd Floor, Wilmington, Delaware 19801 on or before January 5,
        2021 at 4:00 p.m. (ET). At the same time, you must serve a copy of your Response upon the
        undersigned counsel to the Plan Administrator.

             PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER THE
        MOTION WILL BE HELD TELEPHONICALLY ON JANUARY 14, 2021 AT 10:00 a.m. (ET)
        BEFORE THE HONORABLE CHRISTOPHER S. SONTCHI OF THE UNITED STATES
        BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE.

             PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND TO THE
        MOTION IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE
        RELIEF REQUESTED THEREIN WITHOUT FURTHER NOTICE OR A HEARING.




        1
               The Debtors in these cases, along with the last four digits of each Debtor’s United States federal tax identification
               number, if applicable, or other applicable identification number, are: LBD Winddown, LLC (f/k/a Lucky Brand
               Dungarees, LLC) (3823); LBD Parent Holdings, LLC (4563); LBD Stores Winddown, LLC (f/k/a Lucky Brand
               Dungarees Stores, LLC) (7295); LBD PR Winddown, LLC (f/k/a Lucky PR, LLC) (9578); and LBD Intermediate
               Holdings, LLC (7702). The Debtors’ address is PO Box 10430, Torrance, California 90505-1430.
Error!
Unknown
document
         US-DOCS\119649102.6
property
name.
               Case 20-11768-CSS    Doc 606      Filed 12/22/20   Page 2 of 17




Dated: December 22, 2020           YOUNG CONAWAY STARGATT & TAYLOR, LLP
       Wilmington, Delaware

                                   /s/ Joseph M. Mulvihill
                                   Michael R. Nestor (No. 3526)
                                   Kara Hammond Coyle (No. 4410)
                                   Andrew L. Magaziner (No. 5426)
                                   Joseph M. Mulvihill (No. 6061)
                                   Betsy L. Feldman (No. 6410)
                                   Rodney Square
                                   1000 North King Street
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 571-6600
                                   Facsimile: (302) 571-1253
                                   Email:      mnestor@ycst.com
                                               kcoyle@ycst.com
                                               amagaziner@ycst.com
                                               jmulvihill@ycst.com
                                               bfeldman@ycst.com

                                   - and -

                                   LATHAM & WATKINS LLP
                                   George A. Davis (admitted pro hac vice)
                                   Jonathan J. Weichselbaum (admitted pro hac vice)
                                   Brian S. Rosen (admitted pro hac vice)
                                   885 Third Avenue
                                   New York, New York 10022
                                   Telephone: (212) 906-1200
                                   Facsimile: (212) 751-4864
                                   Email:      george.davis@lw.com
                                               jon.weichselbaum@lw.com
                                               brian.rosen@lw.com

                                   - and -

                                   Ted A. Dillman (admitted pro hac vice)
                                   Chris Craige (admitted pro hac vice)
                                   355 South Grand Avenue, Suite 100
                                   Los Angeles, California 90071
                                   Telephone: (213) 485-1234
                                   Facsimile: (213) 891-8763
                                   Email:     ted.dillman@lw.com
                                              chris.craige@lw.com

                                   Counsel for Debtors and Debtors in Possession

                                             2

US-DOCS\119649102.6
                           Case 20-11768-CSS               Doc 606        Filed 12/22/20         Page 3 of 17




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                          )
            In re:                                                        )   Chapter 11
                                                                          )
            LBD Winddown, LLC                                             )   Case No. 20-11768 (CSS)
            (f/k/a Lucky Brand Dungarees, LLC), et al.                    )
                                                                          )   (Jointly Administered)
                            Debtors.1                                     )
                                                                          )   Hrg. Date: Jan. 14, 2021 at 10:00 a.m. (ET)
                                                                          )   Obj, Deadline: Jan 5, 2021 at 4:00 p.m. (ET)


         PLAN ADMINISTRATOR’S MOTION FOR ENTRY OF A FINAL DECREE CLOSING
         CERTAIN OF THE DEBTORS’ CHAPTER 11 CASES AND AMENDING CAPTION OF
                               THE REMAINING CASE

                     Berkeley Research Group, LLC, as plan administrator (the “Plan Administrator”) in the

        chapter 11 cases of the above-captioned debtors (collectively, the “Debtors”), hereby submits this

        motion (this “Motion”) for entry of a final decree and order by the United States Bankruptcy Court

        for the District of Delaware (the “Court”), substantially in the form attached hereto as Exhibit A

        (the “Proposed Final Decree”), (i) closing the chapter 11 cases of Debtors LBD Winddown, LLC

        (Case No. 20-11768), LBD Parent Holdings, LLC (Case No. 20-11769), LBD Stores Winddown,

        LLC (f/k/a Lucky Brand Dungarees Stores, LLC) (Case No. 20-11771), and LBD PR Winddown,

        LLC (f/k/a Lucky PR, LLC) (Case No. 20-11772) (collectively, the “Closing Cases”), (ii) waiving

        the requirement of further post-confirmation reporting for the Debtors in the Closing Cases

        (collectively, the “Closing Debtors”); and (c) amending the caption of the remaining chapter 11

        case of Debtor LBD Intermediate Holdings, LLC (Case No. 20-11770) (the “Remaining Case”)




        1
               The Debtors in these cases, along with the last four digits of each Debtor’s United States federal tax identification
               number, if applicable, or other applicable identification number, are: LBD Winddown, LLC (f/k/a Lucky Brand
               Dungarees, LLC) (3823); LBD Parent Holdings, LLC (4563); LBD Stores Winddown, LLC (f/k/a Lucky Brand
               Dungarees Stores, LLC) (7295); LBD PR Winddown, LLC (f/k/a Lucky PR, LLC) (9578); and LBD Intermediate
               Holdings, LLC (7702). The Debtors’ address is PO Box 10430, Torrance, California 90505-1430.
Error!
Unknown
document
         US-DOCS\119649102.6
property
name.
               Case 20-11768-CSS         Doc 606      Filed 12/22/20      Page 4 of 17




to reflect the closure of the Closing Cases. In support of this Motion, the Plan Administrator

respectfully states as follows:

                                         JURISDICTION

        1.       The Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334, the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012, and Article XI of the Plan (as defined below). This

is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before the Court pursuant to

28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief requested herein are sections

105(a) and 350(a) of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy

Code”), Rule 3022 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and

Rule 3022-1 of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”).

        2.       Pursuant to Local Rule 9013-1(f), the Plan Administrator consents to the entry of a

final order or judgment by the Court in connection with this Motion if it is later determined that

the Court, absent consent of the parties, cannot enter final orders or judgments in connection

herewith consistent with Article III of the United States Constitution.

                                         BACKGROUND

        3.       On July 3, 2020 (the “Petition Date”), the Debtors commenced with this Court

voluntary cases (the “Chapter 11 Cases”) for relief under chapter 11 of the Bankruptcy Code.

The Chapter 11 Cases have been consolidated for procedural purposes only and are being jointly

administered pursuant to Bankruptcy Rule 1015(b) [Docket No. 76]. From the Petition Date

through the effective date of the Plan, the Debtors managed and operated their businesses as

debtors in possession under sections 1107 and 1108 of the Bankruptcy Code.


                                                  2

US-DOCS\119649102.6
               Case 20-11768-CSS         Doc 606       Filed 12/22/20    Page 5 of 17




        4.       On July 17, 2020, an official committee of unsecured creditors (the “Committee”)

was appointed by the Office of the United States Trustee for the District of Delaware (the “U.S.

Trustee”). No trustee or examiner has been appointed in the Chapter 11 Cases.

        5.       Information regarding the Debtors’ history and business operations, capital

structure and primary secured indebtedness, and the events leading up to the commencement of

these Chapter 11 Cases can be found in the Declaration of Mark A. Renzi, Chief Restructuring

Officer of the Debtors, in Support of the Chapter 11 Petitions and First Day Relief [Docket No. 2].

                                                SALE

        6.       On August 12, 2020, the Court entered the Order (A) Approving the Purchase

Agreement; (B) Approving the Sale to the Buyer of the Acquired Assets of the Debtors Pursuant to

Section 363 of the Bankruptcy Code Free and Clear of All Liens, Claims, Interests, and

Encumbrances; (C) Approving the Assumption and Assignment of Certain Executory Contracts

and Unexpired Leases Pursuant to Section 365 of the Bankruptcy Code; (D) Authorizing the

Debtors to Consummate Transactions Related to the Above; and (E) Granting Other Relief

[Docket No. 349] (the “Sale Order”).

        7.       The Sale Order approved the sale of substantially all of the Debtors’ assets pursuant

to section 363 of the Bankruptcy Code (the “Sale”) to SPARC Group LLC (the “Buyer”) under

the Asset Purchase Agreement dated July 3, 2020 (the “Purchase Agreement”).

        8.       On August 14, 2020, the closing of the Sale occurred. See Notice of Closing of

Transactions and Assumption and Assignment of Certain Executory Contracts [Docket No. 353].

                                                PLAN

        9.       On November 17, 2020, the Court entered the Findings of Fact, Conclusions of

Law, and Order Confirming Second Amended Joint Plan of Liquidation for Lucky Brand


                                                   3

US-DOCS\119649102.6
                Case 20-11768-CSS              Doc 606       Filed 12/22/20        Page 6 of 17




Dungarees, LLC and Its Affiliate Debtors under Chapter 11 of the Bankruptcy Code [Docket

No. 572] (the “Confirmation Order”), whereby the Second Amended Joint Plan of Liquidation

for Lucky Brand Dungarees, LLC and Its Affiliate Debtors under Chapter 11 of the Bankruptcy

Code [Docket No. 540] (including all exhibits and supplements thereto, and as modified or

amended from time to time, the “Plan”) was confirmed.2 On December 1, 2020, the effective date

of the Plan occurred.

         10.      The Plan provides for all assets that remain property of the Debtors’ estates,

including any remaining Net Sale Proceeds, to vest in the Debtors’ estates for purposes of

liquidating the Debtors’ estates (the “Plan Administration Assets”). The Plan Administration

Assets are subject to the authority of the Plan Administrator, which was designated pursuant to the

Plan Administration Agreement. Pursuant to the Plan, the Plan Administrator is authorized and

empowered as of the Effective Date (i) to direct and control the liquidation of the Debtors’

remaining assets and (ii) to dissolve any Debtor Affiliate and complete the winding up of the

Debtor Affiliates without the need (a) for any company action or approval or (b) to pay any taxes

or fees to cause such dissolution. Each of the Closing Debtors is a Debtor Affiliate. The Plan

Administrator is also required to file quarterly reports with the Court and to pay all fees due and

payable pursuant to section 1930 of the Judicial Code to the Office of the United States Trustee

for the District of Delaware (the “U.S. Trustee”). Plan Art. II.A.3.

         11.      By this Motion, the Plan Administrator requests entry of the Proposed Final Decree:

(a) closing the Closing Cases; (b) waiving the requirement of further post-confirmation reporting

for the Closing Debtors; and (c) amending the caption of the Remaining Case to reflect the closure




2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Plan.

                                                         4

US-DOCS\119649102.6
                   Case 20-11768-CSS           Doc 606       Filed 12/22/20      Page 7 of 17




of the Closing Cases. The Plan Administrator proposes that the caption for the Remaining Case

provide as follows:

                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                             )
    In re:                                                   ) Chapter 11
                                                             )
    LBD Intermediate Holdings, LLC,                          ) Case No. 20-11770 (CSS)
                                                             )
                   Debtor.1                                  )
                                                             )
                                                             )

1
       The Debtor, along with the last four digits of its United States federal tax identification number, is LBD
       Intermediate Holdings, LLC (7702). The Debtor’s address is PO Box 10430, Torrance, California 90505-1430.
       The chapter 11 cases of certain affiliates of the Debtor have been closed. See Docket No. [___].

                                            BASIS FOR RELIEF

             12.    Section 350(a) of the Bankruptcy Code provides that “[a]fter an estate is fully

administered and the court has discharged the trustee, the court shall close the case.” Bankruptcy

Rule 3022, which implements section 350 of the Bankruptcy Code, provides that “[a]fter an estate

is fully administered in a chapter 11 reorganization case, the court, on its own motion or on motion

of a party in interest, shall enter a final decree closing the case.” Finally, Local Rule 3022-1(a)

provides that “[u]pon written motion, a party in interest may seek the entry of a final decree at any

time after the confirmed plan has been fully administered provided that all required fees due under

28 U.S.C. § 1930 have been paid.”

             13.    The Advisory Committee Notes to Bankruptcy Rule 3022 (the “Advisory

Committee Notes”) set forth the following non-exclusive factors to be considered in determining

whether a case has been fully administered:

                   a.       whether the order confirming the plan has become final;


                                                         5

US-DOCS\119649102.6
               Case 20-11768-CSS         Doc 606      Filed 12/22/20   Page 8 of 17




                 b.     whether deposits required by the plan have been distributed;

                 c.     whether the property proposed by the plan to be transferred has been
                        transferred;

                 d.     whether the debtor or its successor has assumed the business or the
                        management of the property dealt with by the plan;

                 e.     whether payments under the plan have commenced; and

                 f.     whether all motions, contested matters, and adversary proceedings have
                        been finally resolved.

        14.      Courts have adopted the view that “these factors are but a guide in determining

whether a case has been fully administered, and not all factors need to be present before the case

is closed.” In re SLI, Inc., No. 02-12608 (WS), 2005 WL 1668396, at *2 (Bankr. D. Del. June 24,

2005) (citing In re Mold Makers, Inc., 124 B.R. 766, 768–69 (Bankr. N.D. Ill. 1990)); see also In

re Omega Optical, Inc., 476 B.R. 157, 167 (Bankr. E.D. Pa. 2012) (noting that bankruptcy courts

have flexibility in deciding whether an estate is fully administered and may consider the factors

set forth in Rule 3022 as well as other relevant factors).

        15.      The Closing Cases are substantially consummated. These factors have been

satisfied or are inapplicable. Specifically, (a) the Confirmation Order was not appealed and has

become final; (b) any property proposed by the Plan to be transferred was transferred on the

Effective Date; (c) the Plan Administrator has assumed management of and authority over the Plan

Administration Assets; (d) to the extent there are remaining payments to be made under the Plan,

such payments will be made by the Plan Administrator, who is authorized to conduct the claims

reconciliation process; and (e) because of the Plan Administrator’s authority to administer all

remaining matters pursuant to the terms of the Plan, there is no need to resolve any further matters

in the Closing Cases.



                                                  6

US-DOCS\119649102.6
               Case 20-11768-CSS          Doc 606       Filed 12/22/20     Page 9 of 17




        16.      In addition, all expenses arising from the administration of the Closing Cases,

including court fees, U.S. Trustee fees, professional fees, and expenses, have been paid or will be

paid in the amounts due as soon as reasonably practicable after they become due or are allowed,

as applicable, and after the closure of the Closing Cases. The Plan Administrator will complete

all remaining quarterly reports within 30 days of closure of the Closing Cases.

        17.      Closing the Closing Cases will not prejudice any parties’ rights, as such rights may

be exercised in the Remaining Case. The cases this Motion seeks to close are simply unnecessary

to the continued administration of the Debtors’ estates and related matters. The closure of the

Closing Cases will allow the Debtors to avoid unnecessarily incurring additional fees to the U.S.

Trustee on account of the Closing Cases. See, e.g., 28 U.S.C. § 1930(a)(6) (requiring the payment

of quarterly fees to the trustee).

        18.      Finally, it is appropriate to waive the requirement of filing a final report under Local

Rule 3022-1(c). The administration of assets and liabilities will occur in the Remaining Case in

accordance with the provisions of the Plan and can be fully and fairly accounted for in the final

report to be filed upon a request to close the Remaining Case. Consequently, filing a final report

for each of the Closing Cases at this time would not be helpful to the U.S. Trustee, creditors, or

other parties in interest.

        19.      Accordingly, the Plan Administrator submits that there is ample justification for

entry of a final decree closing the Closing Cases, and requests that the Court enter the Proposed

Final Decree.

                                               NOTICE

        20.      The Plan Administrator has provided notice of this Motion to: (a) the U.S. Trustee;

and (b) all parties who have filed a renewed request for notice in the Chapter 11 Cases pursuant to


                                                    7

US-DOCS\119649102.6
              Case 20-11768-CSS         Doc 606       Filed 12/22/20   Page 10 of 17




Local Rule 2002-1 following occurrence of the Effective Date. In light of the nature of the relief

requested herein, the Plan Administrator submits that no other or further notice is necessary.

        21.      A copy of this Motion is available on the website maintained by the Debtors’ claims

and        noticing       agent,      Epiq       Corporate       Restructuring,       LLC,        at

https://dm.epiq11.com/LBDWindDown.

                            [Remainder of Page Intentionally Left Blank]




                                                  8

US-DOCS\119649102.6
              Case 20-11768-CSS       Doc 606       Filed 12/22/20   Page 11 of 17




        WHEREFORE, the Plan Administrator requests entry of a final decree, substantially in

the form attached hereto as Exhibit A: (a) closing the Closing Cases; (b) waiving the requirement

of further post-confirmation reporting for the Closing Debtors; and (c) amending the caption of

the Remaining Case to reflect the closure of the Closing Cases.

Dated: December 22, 2020             YOUNG CONAWAY STARGATT & TAYLOR, LLP
       Wilmington, Delaware

                                     /s/ Joseph M. Mulvihill
                                     Michael R. Nestor (No. 3526)
                                     Kara Hammond Coyle (No. 4410)
                                     Andrew L. Magaziner (No. 5426)
                                     Joseph M. Mulvihill (No. 6061)
                                     Betsy L. Feldman (No. 6410)
                                     Rodney Square
                                     1000 North King Street
                                     Wilmington, Delaware 19801
                                     Telephone: (302) 571-6600
                                     Facsimile: (302) 571-1253
                                     Email:      mnestor@ycst.com
                                                 kcoyle@ycst.com
                                                 amagaziner@ycst.com
                                                 jmulvihill@ycst.com
                                                 bfeldman@ycst.com

                                     - and -

                                     LATHAM & WATKINS LLP
                                     George A. Davis (admitted pro hac vice)
                                     Jonathan J. Weichselbaum (admitted pro hac vice)
                                     Brian S. Rosen (admitted pro hac vice)
                                     885 Third Avenue
                                     New York, New York 10022
                                     Telephone: (212) 906-1200
                                     Facsimile: (212) 751-4864
                                     Email:      george.davis@lw.com
                                                 jon.weichselbaum@lw.com
                                                 brian.rosen@lw.com

                                     - and -




                                                9

US-DOCS\119649102.6
              Case 20-11768-CSS   Doc 606       Filed 12/22/20   Page 12 of 17




                                  Ted A. Dillman (admitted pro hac vice)
                                  Chris Craige (admitted pro hac vice)
                                  355 South Grand Avenue, Suite 100
                                  Los Angeles, California 90071
                                  Telephone: (213) 485-1234
                                  Facsimile: (213) 891-8763
                                  Email:     ted.dillman@lw.com
                                             chris.craige@lw.com

                                  Counsel for Debtors and Debtors in Possession




                                           10

US-DOCS\119649102.6
              Case 20-11768-CSS   Doc 606   Filed 12/22/20   Page 13 of 17




                                    EXHIBIT A

                            Proposed Form of Final Decree




US-DOCS\119649102.6
              Case 20-11768-CSS   Doc 606   Filed 12/22/20   Page 14 of 17




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                            )
  In re:                                    )   Chapter 11
                                            )
  LBD WINDDOWN, LLC                         )   Case No. 20-11768 (CSS)
  (F/K/A LUCKY BRAND DUNGAREES,             )
  LLC),                                     )   Tax I.D. No. XX-XXXXXXX
                                            )
               Debtor.

                                            )
  In re:                                    )   Chapter 11
                                            )
  LBD PARENT HOLDINGS, LLC,                 )   Case No. 20-11769 (CSS)
                                            )
               Debtor.                      )   Tax I.D. No. XX-XXXXXXX
                                            )
                                            )
  In re:                                    )   Chapter 11
                                            )
  LBD STORES WINDDOWN, LLC (F/K/A           )   Case No. 20-11771 (CSS)
  LUCKY BRAND DUNGAREES STORES,             )
  LLC),                                     )   Tax I.D. No. XX-XXXXXXX
                                            )
               Debtor.

                                    )
  In re:                            )           Chapter 11
                                    )
  LBD PR WINDDOWN, LLC (F/K/A LUCKY )           Case No. 20-11772 (CSS)
  PR, LLC),                         )
                                    )           Tax I.D. No. XX-XXXXXXX
            Debtor.                 )

                                            )
  In re:                                    )   Chapter 11
                                            )
  LBD INTERMEDIATE HOLDINGS, LLC,           )   Case No. 20-11770 (CSS)
                                            )
               Debtor.                      )   Tax I.D. No. XX-XXXXXXX
                                            )

FINAL DECREE CLOSING CERTAIN OF THE DEBTORS’ CHAPTER 11 CASES AND
            AMENDING CAPTION OF THE REMAINING CASE


US-DOCS\119649102.6
              Case 20-11768-CSS         Doc 606       Filed 12/22/20   Page 15 of 17




         Upon consideration of the Plan Administrator’s Motion for Entry of a Final Decree

Closing Certain of the Debtors’ Chapter 11 Cases and Amending Caption of the Remaining Case

(the “Motion”)1 of Berkeley Research Group, LLC, as plan administrator of the debtors

(collectively, the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”),

for entry of a final decree and order (this “Final Decree”), pursuant to sections 105(a) and 350(a)

of the Bankruptcy Code, Bankruptcy Rule 3022, and Local Rule 3022-1, (a) closing the Closing

Cases; (b) waiving the requirement of further post-confirmation reporting for the Closing Debtors;

and (c) amending the caption of the Remaining Case to reflect the closure of the Closing Cases;

and this Court having reviewed the Motion; and this Court finding good and sufficient cause for

granting the relief as provided herein; and after proper notice and opportunity to respond to the

Motion; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the District

of Delaware dated as of February 29, 2012,

                 IT IS HEREBY ORDERED THAT:

         1.      The Motion is GRANTED, as set forth herein.

         2.      All objections to the Motion or the relief requested therein that have not been

withdrawn, waived, or settled, and all reservations of rights included therein, are overruled on the

merits and denied with prejudice.

         3.      Pursuant to sections 1112(b) and 305(a) of the Bankruptcy Code, the Chapter 11

Cases of the following Debtors are hereby dismissed:

                                 Debtor                                           Case Number
                          LBD Winddown, LLC                                        20-11768
                       LBD Parent Holdings, LLC                                    20-11769
    LBD Stores Winddown, LLC (f/k/a Lucky Brand Dungarees Stores, LLC)             20-11771

1
      Capitalized terms not defined herein shall have the meanings ascribed to them in the Motion.
                                                  2

US-DOCS\119649102.6
                  Case 20-11768-CSS           Doc 606        Filed 12/22/20     Page 16 of 17




                  LBD PR Winddown, LLC (f/k/a Lucky PR, LLC)                                   20-11772

             4.    Proper and adequate notice of the Motion was given, and no other or further notice

is necessary.

             5.    Entry of this Final Decree is without prejudice to the rights of the Debtors, the Plan

Administrator, the U.S. Trustee, or any other party in interest to seek to reopen any of the Closing

Cases for cause pursuant to section 350(b) of the Bankruptcy Code.

             6.    The Closing Cases are hereby removed from the joint administration order [Docket

No. 76]. The Remaining Case (Case No. 20-11768) shall remain OPEN pending further order of

this Court and shall be administered under the following amended caption:

                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                             )
    In re:                                                   ) Chapter 11
                                                             )
    LBD Intermediate Holdings, LLC,                          ) Case No. 20-11770 (CSS)
                                                             )
                   Debtor.1                                  )
                                                             )
                                                             )

1
       The Debtor, along with the last four digits of its United States federal tax identification number, is LBD
       Intermediate Holdings, LLC (7702). The Debtor’s address is PO Box 10430, Torrance, California 90505-1430.
       The chapter 11 cases of certain affiliates of the Debtor have been closed. See Docket No. [___].

             7.    The Plan Administrator shall complete any remaining quarterly reports with respect

to the Closing Cases and pay all U.S. Trustee fees within thirty (30) days of the due date of such

reports.

             8.    The Plan Administrator shall not be obligated to pay quarterly fees pursuant to 28

U.S.C. § 1930(a) with respect to the Closing Cases for any period after the date of the entry of this

Order.


                                                         3

US-DOCS\119649102.6
              Case 20-11768-CSS         Doc 606       Filed 12/22/20   Page 17 of 17




        9.       The final report for the Debtors in the Closing Cases required under Local Rule

3022-1(c) shall be included as part of a consolidated final report for all the Debtors and filed in

connection with the closure of the Remaining Case.

        10.      The Clerk of the Court shall enter this Final Decree on the docket of the Closing

Cases, and thereafter each such docket shall be marked as “Closed.”

        11.      All motions, contested matters, and adversary proceedings that remain open as of

the date hereof, or that are opened in the future, with respect to the Debtors in the Closing Cases

will be administered under the Remaining Case.

        12.      The Plan Administrator and Epiq Corporate Restructuring, LLC, the Debtors’

claims and noticing agent, are authorized to take all actions that may be necessary to undertake the

relief granted in this Final Decree.

        13.      To the extent allowed by applicable law, this Court shall retain jurisdiction with

respect to any matters or disputes related to the Closing Cases, including, without limitation, any

matters or disputes relating to the effect of provisions contained in the Plan and/or the

Confirmation Order. and any other order of this Court entered in the Chapter 11 Cases of the

Closing Debtors.




                                                  4

US-DOCS\119649102.6
